--------------------------------------------------------------------------------


































Exhibit 10.4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.4

 
MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN
 
PERFORMANCE SHARE AWARD AGREEMENT
 
 
{    }
 
 
In accordance with the terms of the MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan (the "Plan"), pursuant to action of the
Compensation Committee of the Board of Directors of MDU Resources Group, Inc.
(the "Committee"), MDU Resources Group, Inc. (the "Company") hereby grants to
you (the "Participant") Performance Shares (the "Award"), subject to the terms
and conditions set forth in this Award Agreement (including Annexes A and B
hereto and all documents incorporated herein by reference), as set forth below:
 

 
Target Award:
 
{    }Performance Shares (the "Target Award")
 
 
Performance Period:
 
{    } through
{    } (the "Performance Period")
 
 
Date of Grant:
 
{    }
 
Dividend Equivalents:
Yes

 
THESE PERFORMANCE SHARES ARE SUBJECT TO FORFEITURE AS PROVIDED HEREIN.  THIS
AWARD AND AMOUNTS RECEIVED IN CONNECTION WITH THIS AWARD ARE ALSO SUBJECT TO
FORFEITURE, RECAPTURE OR OTHER ACTION IN THE EVENT OF AN ACCOUNTING RESTATEMENT,
AS PROVIDED IN THE PLAN.
 
The Participant, in consideration of this grant of Performance Shares, by
affixing his signature hereto, specifically waives any rights he may have under
the definition of Change in Control contained in Section 2.5 of the Plan, as it
was in effect prior to November 12, 2009, and hereby consents to the use of the
definition of Change in Control as amended November 12, 2009 in connection with
any grants made pursuant to the Plan and still outstanding on the date hereof.
 
Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which are integral parts of this Award Agreement.

 
 

--------------------------------------------------------------------------------

 

All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth in this Award Agreement are hereby incorporated herein by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan; the provisions of the Plan will govern.  The Participant hereby
acknowledges receipt of a copy of this Award Agreement, including Annexes A and
B hereto, and a copy of the Plan and agrees to be bound by all the terms and
provisions hereof and thereof.
 




 
MDU RESOURCES GROUP, INC.
             
By:
     
Terry D. Hildestad
   
President and
   
Chief Executive Officer



Agreed:
 
 
________________________
Participant
 

 
 

--------------------------------------------------------------------------------

 

 
ANNEX A
 
TO
 
MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN
 
PERFORMANCE SHARE AWARD AGREEMENT
 
It is understood and agreed that the Award of Performance Shares evidenced by
the Award Agreement to which this is annexed is subject to the following
additional terms and conditions.
 
1.           Nature of Award.  The Target Award represents the opportunity to
receive shares of Company common stock, $1.00 par value ("Shares") and Dividend
Equivalents on such Shares.  The number of Shares that may be earned under this
Award shall be determined pursuant to Section 2 hereof.  The amount of Dividend
Equivalents that may be earned under this Award shall be determined pursuant to
Section 4 hereof.  Except for Dividend Equivalents, which are paid in cash,
Awards will be paid in Shares.
 
2.           Determination of Number of Shares Earned.
 
The number of Shares earned, if any, for the Performance Period shall be
determined in accordance with the following formula:
 
# of Shares = Payout Percentage X Target Award
 
The "Payout Percentage" is based on the Company's total shareholder return
("TSR") relative to that of the Peer Group listed on Annex B (the "Percentile
Rank") for the Performance Period, determined in accordance with the following
table:
 
Percentile Rank
Payout Percentage
(% of Target Award)
90th or higher
200%
70th
150%
50th
100%
40th
10%
less than 40th
0%


If the Company achieves a Percentile Ranking between the 40th and 50th
percentiles, the Payout Percentage shall be equal to 10%, plus 9% for each
Percentile Rank whole percentage above the 40th percentile.  If the Company
achieves a Percentile Ranking between the 50th and 90th percentiles, the Payout
Percentage shall be equal to 100%, plus 2-1/2% for each Percentile Rank whole
percentage above the 50th percentile.

 
 

--------------------------------------------------------------------------------

 

If the Company’s TSR for the Performance Period is negative, the number of
shares otherwise earned, if any, for the Performance Period will be
reduced.  The amount of the reduction, as determined by the Committee in its
sole discretion, will range from a 50% reduction to a 100% reduction (down to
zero) of the number of shares otherwise earned.
 
The Percentile Rank of a given company's TSR is defined as the percentage of the
Peer Group companies' returns falling at or below the given company's TSR.  The
formula for calculating the Percentile Rank follows:
 
 
Percentile Rank = (n - r + 1)/n x 100

 
 
Where:

 
 
n =
total number of companies in the Peer Group, including the Company

 
 
r =
the numeric rank of the Company's TSR relative to the Peer Group, where the
highest return in the group is ranked number 1

 
 
To illustrate, if the Company's TSR is the third highest in the Peer Group
comprised of 26 companies, its Percentile Rank would be 92.  The calculation is:
(26 - 3 + 1)/26 x 100 = 92.
 
The Percentile Rank shall be rounded to the nearest whole percentage.
 
If the common stock of a company in the Peer Group ceases to be traded during
the Performance Period, the company will be deleted from the Peer
Group.  Percentile Rank will be calculated without regard to the return of the
deleted company.
 
Total shareholder return is the percentage change in the value of an investment
in the common stock of a company from the initial investment made on the last
trading day in the calendar year preceding the beginning of the performance
period through the last trading day in the final year of the performance
period.  It is assumed that dividends are reinvested in additional shares of
common stock at the frequency paid.
 
All Performance Shares that are not earned for the Performance Period shall be
forfeited.
 
3.           Issuance of Shares.  Subject to any restrictions on distributions
of Shares under the Plan, and subject to Section 6 of this Annex A, the Shares
earned under the Award, if any, shall be issued to the Participant as soon as
practicable (but no later than the next March 10) following the close of the
Performance Period.
 
4.           Dividend Equivalents.  Dividend Equivalents shall be earned with
respect to any Shares issued to the Participant pursuant to this Award.  The
amount of Dividend Equivalents earned shall be equal to the total dividends
declared on a Share between the Date of Grant of this Award and the last day of
the Performance Period, multiplied by the number of Shares issued to the
Participant pursuant to the Award Agreement.  Any Dividend Equivalents earned
shall be paid in cash to the Participant when the Shares to which they relate
are issued or as soon as practicable thereafter, but no later than the next
March 10 following the close of the Performance

 
 

--------------------------------------------------------------------------------

 

Period.  If the Award is forfeited or if no Shares are issued, no Dividend
Equivalents shall be paid.
 
5.           Termination of Employment.
 
(a)           If the Participant's employment with the Company is terminated (1)
for "Cause" (as defined below) at any time or (2) for any reason other than
"Cause" before the Participant, as of the effective date of termination, has
reached age 55 and completed 10 "Years of Service" (as defined below), all
Performance Shares (and related Dividend Equivalents) shall be forfeited.
 
(b)           If the Participant's employment with the Company is terminated for
any reason other than "Cause" after the Participant, as of the effective date of
termination, has reached age 55 and completed 10 "Years of Service" (1) during
the first year of the Performance Period, all Performance Shares (and related
Dividend Equivalents) shall be forfeited; (2) during the second year of the
Performance Period, determination of the Company's Percentile Rank for the
Performance Period will be made by the Committee at the end of the Performance
Period, and Shares (and related Dividend Equivalents) earned, if any, will be
paid based on the Payout Percentage, prorated for the number of full months
elapsed from and including the month in which the Performance Period began to
and including the month in which the termination of employment occurs; and (3)
during the third year of the Performance Period, determination of the Company's
Percentile Rank for the Performance Period will be made by the Committee at the
end of the Performance Period, and Shares (and related Dividend Equivalents)
earned, if any, will be paid based on the Payout Percentage without prorating.
 
(c)           For purposes of the Award Agreement, the term "Cause" shall mean
the Participant's fraud or dishonesty that has resulted or is likely to result
in material economic damage to the Company or a Subsidiary, or the Participant's
willful nonfeasance if such nonfeasance is not cured within ten days of written
notice from the Company or a Subsidiary, as determined in good faith by a vote
of at least two-thirds of the non-employee directors of the Company at a meeting
of the Board at which the Participant is provided an opportunity to be
heard.  For purposes of the Award Agreement, the term "Years of Service" shall
mean the years a Participant is employed by the Company and/or a Subsidiary.
 
6.           Tax Withholding.  Pursuant to Article 16 of the Plan, the Committee
shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
Federal, state and local taxes (including the Participant's FICA obligations)
required by law to be withheld with respect to the Award.  The Committee may
condition the delivery of Shares upon the Participant's satisfaction of such
withholding obligations.  The Participant may elect to satisfy all or part of
such withholding requirement by tendering previously-owned Shares or by having
the Company withhold Shares having a Fair Market Value equal to the minimum
statutory withholding that could be imposed on the transaction (based on minimum
statutory withholding rates for Federal, state, and local tax purposes, as
applicable, including payroll taxes, that are applicable to such supplemental
taxable income).  Such election shall be irrevocable, made in writing, signed by
the Participant, and shall

 
 

--------------------------------------------------------------------------------

 

be subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
 
7.           Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant's acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, its Board of Directors, or the Committee.
 
8.           Notices.  Any notice hereunder to the Company shall be addressed to
its office, 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota
58506; Attention: Corporate Secretary, and any notice hereunder to the
Participant shall be addressed to him or her at the address specified on the
Award Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.
 
9.           Definitions.  Capitalized terms not otherwise defined herein or in
the Award Agreement shall have the meanings given them in the Plan.
 
10.           Governing Law and Severability.  To the extent not preempted by
Federal law, the Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions.  In the event any provision of the Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Award Agreement, and the Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
11.           No Rights to Continued Employment.  The Award Agreement is not a
contract of employment.  Nothing in the Plan or in the Award Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the Participant's employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a Subsidiary.

 
 

--------------------------------------------------------------------------------

 

ANNEX B
 
TO
 
MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN
 
PERFORMANCE SHARE AWARD AGREEMENT
 
PEER GROUP COMPANIES
 
 
Alliant Energy Corporation
Berry Petroleum Company
Black Hills Corporation
Comstock Resources, Inc.
Dycom Industries, Inc.
EMCOR Group Inc.
Encore Acquisition Company
EQT Corporation
Granite Construction Incorporated
Martin Marietta Materials, Inc.
National Fuel Gas Company
Northwest Natural Gas Company
NSTAR
OGE Energy Corp.
ONEOK, Inc.
Quanta Services, Inc.
Questar Corporation
SCANA Corporation
Southwest Gas Corporation
St. Mary Land & Exploration Company
Swift Energy Company
U.S. Concrete, Inc.
Vectren Corporation
Vulcan Materials Company
Whiting Petroleum Corporation
